                                                                                 CLERK'S OEFICE U.S.DIST.CG JRT
                                                                                         AT ROANOKE,VA
                                                                                              FILED

                       IN TH E U N ITED STATE S D ISTRICT CO U RT                          JAN 22 2922
                      FO R TH E W ESTE RN D IST RICT O F W RG IN IA                   .1tlLlA .DUDLEY CLERK
                               H ARRISO N BU RG D IW SIO N                           BY,
                                                                                            .- u   -   K
LISSA M ED E IRO S,p1p-ky .




       l'lldtltiffs                                    CivilAction N o.5:19-CV -37
V.


W AL-M ART ,IN C.,                                     By:M ichaelF.U rbansld
                                                       ChiefUnited StatesDistrictJudge
       D efendant

                                M EM O R AN D UM O PIN IO N

       Plaindffs Lissa M edeiros,Stephalaie Chapm an, M elva Eldridge,Sharon Lancaster,

JoyceW ilt,ShawnaJacobs,Denise Horton,and Beatrice Quirk flled thislawsuiton May 2,
2019,allegingthatdefendantW ahnart,Inc.(<AVn1mart'')1violated theirrightsunderTitleVII
oftheCivilmghtsActof1964,asamended,42U.S.C.j2000e:,1.
                                                    K.q.rfTitleVlI'').Plaindffs,
allofwhom arewom en,allegethatW alm artdisctim inated againstthem on thebasisofsexby

paying them lessthan similarly-qualiEed or less-qualified m en,and also by failing to prom ote

them in num betsequalto m en.W alm artflled a m oéon fotpattialdismissalofthe clnim son

July 15,2019,ECF No.9,and the parties have fully briefed the issues.For the reasons
discussed below,the court GRAN T S in part and D EN IE S in partW ahnart's m odon to

dlsm lss.




1W alm artchanged itsname from W al-M artStores,Inc.to W almart,Inc.,effective Febrtzary ly2018.
                                        BACKG RO U N D
1. Introduction

       Plainéffsare currentand form erem ployeesofW alm artwho worked forthe company

at various tim es between 1991 and the present.Allwere m embers of a nationalclass of

plzndffs m ade up offem ale W alm artem ployees who fûed a lawsuitin 2001 in the United

StatesD istrictCourtfortheN orthern D isttictofCalifornia,alleging discrim ination based on

sex.Dukesv.W al-mm Stores,Inc.,No.3:01-CV-02252,2001W L 1902806 (N.D.Cal.,flled
June8,2001).Onlune20,2011,theUrlitedStatesSupremeCourtdeceréhedtheclass,finding
ceréficaéonwasnotconsistentwith Rule23(a)oftheFederalRulesofCivilProcedure.Dukes
v.W al-Mm ,564U.S.338(2001).
       Dlzting the tim e the classwas cerdfied,the dm e periods for flling chargeswith the

EqualEmploym entOpportutlity Com mission (<<EEOC'')were tolled.ktfter the classMzas
deceréfied by the Suprem e Court,the DisttictCourtentered an order extending the tolling

period for form er class m em bers for a lim ited tim e.AII form er class m em bers who had

received anoéce to sue had untilO ctober28,2011 to flle alawsuit.Allform etclassm em bers

whohadneverftledanEEOC chargehaduntillanuary27,2012toftleachargein thosestates
with a 180-day tim e lim it,and untilM ay 25,2012 in those stateswith a 300-day tim e 1im it.2


2Thetimelimitsfor61ingachargearesetforthasfollowsin42U.S.C.j2000e-5(e)(1):A chargeunderthis
section shallbe ftled witbin one hundred and eighty days after the alleged unlawful em ploym entpracdce
occurred and nodce ofthe charge (inclucling the date,place and circumstances of the alleged unlawful
emplom entpracdce)shallbeserved upon theperson againstwhom such chargeismade within ten days
thereafter,exceptthatin acaseofan unlawfulem ploym entpracdcewith respectto which theperson aggrieved
hasinidally instituted proceedingswith a Stateorlocalagencywith authority to grantorseekrelieffrom such
pracdce orto insdttzte criminalproceedings with respectthereto upon receiving nodce thereof,such chargç
shallbe ftled by oron behalfof the person aggrieved within three hundred days after the alleged unlawful
em ploym entpracdce occtlrred,orwithin thirty days afterreceiving notice thatthe State orlocalagency has
terminated theproceedingsundertheStateorlocallaw,whicheverisearlier,and acopyofsuch chargeshallbe
ftled bytheCommission with theStateorlocalagencp
                                                  2
Order,Dukesv.W al-Mart,2001 WL 1902806 (ECF No.760). Plaintiffsin theinstantcase
individually ftled theirEEO C chargesbetween M arch 22,2012 and M ay22,2012.AIIreceived

theirright-to-sueletterson M ay 2,2019.

II.Plaintiffs'FactualAllegations

      AIIthe plainùffsworked for W alm artin Rcgion 13,w hich is latgely based in W cst

Vitginia,Delawate,Virgitlia,and Maryland.Each stote had the same job categories,job
descdpdons,and m anagem entllierarchy.

      The entry levelhourly positionswere cashier,salesassociate,and stocker.N extin the

hierarchy were hourly supervisorposiéons,including departm entm anagerand storem anager.

W almart had a management ttainee posidon r<M1T'') wllich was a fotu-to-five-month
program to prepare em ployeesto be assistantm anagers,a salaried posidon.Each store had

severalassistantm angersand a store m anager.Larger storesalso had a co-m anager.Further,

Region 13 had aregionalpersonnelm anagerwho wasresponsible forprom otion to theM 1T

progtam and also oversaw stao ng pay forM IT posidonsand assistantm anagers.

      A. H ourly Em ployees

      From 1998 to 2004, store m anagers set pay fot hotuly em ployees by following

  'delines governing com pensation. Store m anagers CCPOWCII to (IiSW Ct m inageês WhO

reviewed excepéons to the pay guidelines and pay decisions,such as staréng an em ployee

m ore than 6% above the minim um rate.D istrict m anagers reported to thc regionalvice

president and b0th posiéons had input into holzrly com pensadon decisions and other

m anagem entissues.Theregionalvicepresidenthad overallresponsibilityforpay increasesfor

assistantm anagersand M 1T positions.
      W alm att sets com pensadon of store-based em ployees using a com m on set of

guidelines which m anagers apply consistently thtoughout the stotes where plaintiffs have

worked.The guidelines establish standards fot setdng pay tates athire and subsequentpay

adjustmentsforholzrlyand salaried employees.From 1998to2004,W almartassigned jobsto
fiveclasseswiththetoptwousedforonlyafew specialtyjobs.lobswereassignedtothesame
classregardlessofdepar% entand each successivejob classhad a higherminimum stardng
Pay rate.

      Thestao ngpayratesforeachjob classwhereplaintiffsworkedweresetforthestores
with the approval of the district m anager and regional vice president. Thereafter, an

employee'spay could be adjusted afteran iniéalprobadonary period;ifthe employee was
promoted to ahigherjob classorinto management;on an annualbasisiftheemployeemet
m inimum perform ance standards;orifthe em ployee wasawarded a specialffm erit''raise.

      In thestoreswhereplaindffshavew orked,thedistrictm anagers,theregionalpersonnel

m anager,and the regionalvice presidentreceived regularreportsofem ployeeswhose holzrly

payin ajob categorywas10% below or5% abovetheaveragepay in thecategory.Disttict
m anagers and the regionalvice president had ultim ate authority over the pay of hom ly

ernployees.

      Plainéffsallege thatin the storeswhere they w orked,m anagerswere notrequired to

use job-related criteria such as job performance or expetience in seténg,adjuséng, or
approving com pensaéon fotindividualem ployees,and did notdocum entthereasonsfortheit

pay decisions.The regionalvice president and distdct m anagers did not hold the store

m anagers accountable for the factors used in m aldng com pensation decisions and did not
require them to docum entthereasonsfortheircom pensation decisions.M oreover,W alm att

did notspecifytheweighttobeaccorded to any pao cularrequitementin setting oradjuséng
com pensaùon.

      Plainéffsallegethatwom en who held hourlypositionsin the storeswheretheyw orked

have regularly been paid less than sim ilarly situated m en,although on average they have had

m ore seniority and lligher perform ance radngs than the m en.Plaintiffs futther allege that

W alm art's com pensadon policies,including its policy ofusing a setofprescribed factors to

set stardng pay for hourly em ployeesata pay rate above m inim um wage and the policy of

seténg pay adjus% entsbased on an associate'spriorpay,have an adverseimpacton female
em ployees.

       ln 2004,W ahnartchangeditspaystructureand manyjobswhich had previouslybeen
in onepay classwereassigned to separate classesdepending on departm ent.Pay ratesdiffeted

depending on the pay class in which an hourly em ployee worked and therefore also were

dependenton the depar% entin which thatem ployeeworked.The propordon ofwom en in

various depar% ents varied gteatly, and plainéffs assert that m any depar% ents in wllich

women wereover-representedwereassigned to lowerjob classes,whilethosesamejob étles
in depnrtmentsover-represented bymen wereassigned to lligherjob classes.Thus,plainùffs
allegethatthe 2004 pay resttucturing had an advetseim pacton w om en'spay.

       In 2005, W alm al't started giving newly hired em Ployees ffcredits'' for prior work

experience,with each creditworth moreto employeesin higherjob classes.Plaindffsallege
thatthe applicaùon of the creditpolicy exacerbated the pay disparities and had an adverse

impacton femaleemployees.In 2006,W almartcapped thepayperrnitted foreach job class,
f'lrtherimpacdngthepayofwomenrelegatedtothelowerjob classeswhich hadlowerpay
CaPS.

        B.M anagem entCom pensation

        W alm at't issued written glzidelines governing m anagem ent com pensadon and the

guidelines were applied consistently throughout Region 13. In m ost circum stances, the

gaidelinesprescribed a form ulaforsetting startingpayrateswhich,becauseitw aslargelybased

on priorpayrates,pem ettmted dispariéesin pay adverseto wom en.Excepéonsto thestaréng

pay rate could be soughtand externalhireswere notsubjectto the same fotmula.ln thosc
circum stancestheregionalpersonnelm anagerdecided the rate ofpay.

        Stnrl
            ing in 2002,theM IT pay rateforinternalem ployeeswasbased on theirhourly pay

rate,and plainùffsassertthatbecausewom en on average had lowerhourlypay rates,theirpay

rates in the A4Itr prograrn also Nvere loxver than sim ilarly situated m en.W hen employees

successfully com pleted the M IT program and becam e assistantm anagers,theitpay w as set

$2,000abovetheirM 1T rateofpay.Forwom enwhoseM lT rateofpaywasbasedon alower
hourly rate of pay,their assistant m anager rate ofpay conénued to be lower than that of

similarlysittzatedmen.Externalhiteswerenotsubjecttothesamefot-mtzla,buthad theirrates
ofpay setby theregionalpersonnelm anager.Therateofpay forassistantm anagerswho were

externalhitesinto the M IT program also was linked to theirpay w hile in the M 1T progtam ,

but because dael pay xeas not éed to their previous pay with W alm art, it created the

opportaznity forhigherpay forthem .

        Perform ance pay increases for assistantm anagerswere com puted asa percentage of

base pay,which plaindffs cbim served to pem etuate pay dispatiées forwom en.In addiéon,
perform anceteviewsweteconducted by the stotem anagetand disttictm anagetand approved

by the tegionalvice ptesident,providing oppottunides to incotporate bias and unfaitly tate

wom en lowerthan theirpeets.Ftom 2002 to 2006,assistantm anagersalso could receivem erit

pay increaseswhich were com puted asapercentage oftheirbase pay rate,pem ettzadng prior

dispariéesin pay.

      Pay rates forco-m anagerswere com prised ofa base salary and profit shating ded to

the profitability ofthe store.W om en havebeen assigned to storesthatgenerate lowerprofits

restzldng in lower pay than theirm ale countem arts.Pay rates for m anagers also are ded to

store profitability,and the regionalvice presidentassigned the stores atwhich the m anagers

worked.W om en have been assigned to stores thatgenerate lower profits,resuléng in their

being paid lessthan theirm alecountem arts.N one oftheplaintiffsin tlzislaw suithaveworked

aSCo-m anageêsOrm anageês.

       C.Ptom otion Policies

       (1)Supportmanagers
       Supportmanagersarethehkhestlevelhourlysupervisoryposiéon.Thereisno formal
applicadon process and no criteria for selecéng a supportm anager.M ostsupportm anager

posiéonsarenotposted orotherwisecom m unicated to hourlyassociateswithin thestore.The

support m anager position is often a stepping stone fot em ployees seeking a salaried

managem entposition.Plainéffsallege thatwomen seeking such posidonsoften arerejected
out of hand for m ost openings in f<m asculine''departm ents such as spoo ng goods and

hatdware.
       (2)M IT Ptogram and Salatied M anagementPositions
       Entryinto theM 1T program wasrequired foradvancem entinto assistantm anagerand

othersalatied managementpositions.Ptiorto 2003 therewasno applicadon ptocessorjob
poséng forM IT positions.H ottrly em ployeesw ere notgiven inform atbn abouthow to enter

m anagem entpositionsorhow to apply fortheM IT program .

       In 2003,W alm at't established criteria for entering the M 1T program ,including a

requirem entthatapplicantsbe willing to relocate,despite the factthatsuch awillingnesswas

notjusdhed by businessnecessity.Plninùffs aver thatwillingness to relocate wasa factor
known to deterwom en from pursuing such posiéons.

       Applicantsto theMIT program wererequired to agreetocertain job condiéons,such
asbeing assigned to astore located up to a one-hourdrive from hom e;travelling forup to six

weeks;and replacing the requirem entofa willingness to relocate with a statem ent thatthe

gêeater the geograpllic area to which a candidate would m ove,the m ore likely the canclidate

would beprom oted.Plainéffsclaim thatallthreerequirem entsw ere m orelikely to cliscourage

wom en than m en from applying.

       In 2007, W alm art started a new system for m anagem ent prom oéons, including

applicaéons to the M IT program ,in which em ployees could register in advance for the

posiéonsand geograpllicareasin which they wereinterested.W hen avacancy wasposted,the

system autom aécally applied the minim um qualiik aéons for the posiéon to the group of

em ployeeswho had expressed interestin the posidon and geographic area.Plainéffs assert

thatitw ascom m on form anagersto postpositions,review thelistofqualified candidates,and
close the posdng withoutselecéng anyone because the m anager'spre-selected canclidate was

notincluded in the pool.

       Plaindffsalso assertthatdespite changesto the M IT ptom otion ptocess,two barriets

to the selecéon ofwom en rem ain.First,m anagersattem ptto circum ventthe posdng process

either by refusing to post for the positions or pre-selecting candidates. Second, the

requirem entthatcandidatesbewilling to relocate oracceptcom parablerestricéonson travel

and com m uting distance has a dispatate im pacton w om en.In addition,plaintiffsassettthat

em ployeesarenotinform ed ofthe criteriaforprom odon,and m anagersdo notrequireoruse

valid,job-related factorsin making thepromoéon selecdon within theregion,orspecifythe
w eightthatisaccorded requirem entsforprom otion,allofw llich they clnim resultsin qualified

wom en being denied equalaccessto prom otionsbecauseoftheirsex.

       Pbinéffs assert that co-m anagers and m anagers are selected without the use of

objecévecriteriaand thatW almartdoesnotdoctzmentitspromotion decisions.Theyclnim
thatwom en in the districts and region where they have worked are farlesslikely than theit

m ale countem artsto receive prom odon to m anagem ent-track posiéonsdespitebeing equally

orbetterqualified than theirm ale countem artswho havebeen prom oted.

       D .Iné vidualAllegations

       The individualplaindffsm ake a num berof allegaéonswith regard to W alm art's pay

structure and policiesregarding prom oéon and each plainéff's allegationswillbe described

separately below.




                                             9
      (1)LissaM edeiros
      PlainéffM edeirosisa residentofN ew Canton,Virginia and hasworked ataW alm art

in G otdonsville, Vizginia since O ctober 2011. Ftom apptoxim ately O ctobet 1999

Septem ber2001 sheworked ataW alm artin Seekonk,M assachusetts;from Septem ber2001

through Septem ber 2010 she worked ata W alm m Supercenterin Fredericksburg,Vitginia;

and from Septem ber 2010 tluough O ctober 2011,she worked ata W alm al'tSupercenter in

Charlottesville,Virginia.M edeiros's titlesincluded stockeron the overnightsllift,unloading

supervisor,supportm anager,and overnightsupportm anager.

      ln 2005 or2006,while M edeirosworked attheW alm artin Fredericksburg,Virginiaas

an overnightsupportmanager,sheearned $15.00perhour.Shehadworked forW ahnattfor
six orseven yearsand had received m eritraiseseach yearforgood perform ance.D udng the

2005-2006 tim efram e,W alm art hired a m an nam ed CharlesLloyd as an ovcrnightsupport

m anager at the Fredericksburg, Vitginia W alm m .Although Lloyd had nevet worked at

W almm andhadnorelevantexperience,hewaspaidm orethan $17.00perhom .W henLloyd
transferred to the day shiftwheretherewasno overnightpaydifferendal,he conénued to earn

m orethan M edeiros.

       In 2011,whileM edeirosworked atthe W alm artin Charlottesville,Virginia,a m ale co-

managernamed Rob (lastname unknown)rated Medeiros asKfexceeds''on her evaluaéon,
wllich resulted in a raise of$.50 per hour.Foryearspreceding tllisevaluaéon,M edeiros had

beenratedasaffrolemodely''wllich carded a$.60perhotzrraise.W hen M edeiroscomplained

aboutthe evaluaéon,she wastold by a fem ale co-m anager,Rosa Gibboney,who had m ore




                                            10
tenure than Rob, that Rosa would have given her a <frole m odel'' radng. N evertheless,

M edeitos'sradng and paywerenotchanged.

      M edeirossaw m en toutinely prom oted to posiéonsfotwhich they were notqualified.

W ahnartm anagers,co-m anagers,and assistantm anagerswete alm ostalwaysm ale,and would

choose otherm en for assistantm anagertzaining,tegardless oftheirqualificadons,w1t,
                                                                                  14 the

resultthatwom en rarelyreceived theopportunityto becom e storem anagersorco-m anagers.

M edeiroswasneverasked to paldcipate in the M 1T progrnm ,although she was qualified to

do so.

         Although M edeiros was trained and licensed on power equipm ent at W alm art by

anotherwom an,itisrare forawom an to receive such training orlicensing.M edeirosusually

isthe only fem ale in aW alm artstore who islicensed on powereqtzipm ent.Such training and

licensingim prove the chanceofobtaining aprom oùon.

         (2)StephanieChapman
         PlainéffChapm an,a residentofG errardstown,W estVirginia,wotked ataW alm artin

M nrtinsburg,W estVirginia from approxim atelyM ay 1991through Septem ber1997 and from

January2005throughApril2005.Shealso worked and ataW almartin CharlesTown,W est
Virginia from September 1997 through January 2005.Chapman worked as a depar% ent
m anager,generalm erchandisem anager,and an assistantbakery m anager.

         In thewinterof1997 attheCharlesTown W almatt,Clydeqastnameunknown),who
worked asthe m eatdepartm entm anager,told Chapm an thatM arvin ltiggs,the districtfood

m anager,advised Clydc thathe ffneeded to getthe wom en outoftheze because they didn't
know whattheyw ete doing.''ltiggsoversaw food m erchandisingatseveralstotesand had the

powerto m akepersonneldecisionsatthose stores.

      ln 1998,Chapm an was hired asthe delim anageratthe CharlesTown W alm at't.H er

starting salarywas$27,500 peryear,which was$2,000 lessthan the staréng salary formen
doing thesam ewotkin sim ilarposiéons.ClintM iller,the storem anageratCharlcsTown,told

Chapman thatthesalaryforgeneralm erchandisemanagerswas$29,500,and two othermale
employees,the m eatm anager and the produce m anager,told Chapm an that theit statdng

saladeseach were$29,500.BrentBryson,food metchandiserattheCharlesTown W almatt,
told afem ale em ployeew ho asked aboutthepay disparitythat<fm en have fam iliesto support.''

D'lring the tim e Chapm an worked attheCharlesTown W alm art,m en received eitherfouror

four-and-a-half percent raises annually, while wom en received three or three-and-a-half

percentraisesannually forsim ilarposidons.

       In 2001,Chapm an applied forthe position ofgeneralm erchandise m anager and w as

told bythestoremanagerthatshewasnotelkibleforthe$2000peryearaddidonalsalarythat
m en in thesam eposition earned.The m anagerdid notgive hera reason forthe difference in

pay.Also,at the Charles Town W ahnart,a m an and a wom an began trairling for bakery

posidons atthe sam e tim e and had the sam e culinary degree,experience,and qualifkations.

Them an made$2,000morepetyearthan thewom an.

       (3)M elvaEldridge
       PlaintiffEldridge worked ata W alm artin N ew Castle,D elaware from appzoxim ately

March 1999toSeptember2012.Herdtlesincluded depar% entmanager,jewelrycoordinatot,
lead supervisor,and zone m erchandise m anager.In 2001,while Eldridge wasa department


                                             12
m anaget,she learned thattwo m ale departm entm anagets atthe N ew Castle W alm artwete

making more than shewas.In 2000,Eldtidgemade $9.53 perhourwhile Gerald Peterson
made$11.75perhotm in 2001Eldridgemade$9.95perhourwhilePetersonm ade$12.34per
hour;in 2002 Eldridge made $10.35 perhourwhilePetetson made$13.34 pethout;and in

2003 Eldzidge made $10.80 perhourwhilePeterson made $14.75 perhour.Anotherman,

Danqastnameunknown),toldEldridgethathemadetwoorthreemoredollarsperhou.
                                                                     rthan
Eldridge,even though llis posidon w as only m arginally higher than that ofEldridge.Two

employees in the personneldepar% enttold Eldtidge thatwom en in the N ew Castle store

werepaid lessthan m en who did the sam ework and had sim ilardudes.

      In approxim ately 2000 or 2001,Eldridge began applying for the support m anager

posiéon attheN ew Castlestore.D avid Rude,theN ew Castle storem anager,wastheselecéng

ofik ial.The flrsttim e Eldddge applied,Rude chose anothet em ployee.The second tim e

Eldddge applied,she,along with anotherwom an and am an,Edward Riley,were selected for

the posidon.H owever,Eldridge and the other wom an were neverm oved into the posidon

and were told thatW alm m waselim inadng the posidon,even though Riley rem ained in the

posiéon.Eldridgehad m oreexperience than m ley and heworked underherasan associate in

the household chem icalsdepartm entwhen he started atW alm al't.Rude laterw as flred from

W alm artfor falsely accusing Eldridgeofstealing and having her sttip searched.

       In 2002 or 2003,Eldridge applied for the position ofassistant store m anager atthe

N ew Castle store,whereM eralCordray wasthem anager.Thefltsttim e Eldtidgeapplied and

did notgettheposidon,Cordray told herthatheneverreceived herapplicaéon.The second

tim e sheapplied,Cordray told herhe lostherapplicaéon.The thitd dm e sheapplied,shewas


                                            13
notgiven a reason for notbeing selected for the posidon.From 1999 until2012,the N ew

CastleW alm arthad eightotninem anagersbutdid nothizeitsfastfem alem anageruntil2011.

      (4)Sharon Lancaster
      PlainéffLancasterworked ataW ahnartin Randallstown,M aryland forapproxim ately

oneyear,from 1996 to 1997;ataW alm artin Towson,M aryland from 2003 to 2007;and ata

W almartinDundalk,Maryland,from 2007to2009.Herjobdtleatallthestoreswasassistant
m anageê.

      In 2007 while Lancasterwasworking attheW alm at'tin D undalk,she had m ore than

20yeatsofworkexpedenceandwaspaid $39,000annually.Atapproxim atelythesametime,

aman,Brandonqastnameunknown),alsoworkedasassistantmanagerattheDundalkstore
andwaspaid $45,000annually,although hehadonly10yearsofworkexperience.In thesame

timeframe,anotherman,lamesqastnameunknown),workedasanassistantmanagerandwas
paid $42,000 annually.
      D uting thetim eLancasterworked in D undalk,PaulK tam wasthe storem anagerand

based on inform adon and belief,K ram gave raises to m ale em ployees but not to fem ale

employees.Lancasterspoke to m any m ale em ployeeswho received raises,butLancasterand

anotherfemaleemployee,Carleneqastnameunknown)didnotreceiveraises.Lancasterasked
K ram about the difference in the taises and he told her shc did not deserve a raise and

com m ented,f/lnisisam an'sworld.''

      K ram also told Lancaster thatwom en did notbelong in m anagem entposidonsand

thatifshe or another fem ale em ployee wanted a m anagem entposidon they w ould need to

transferto anotherstore.In addition,Ioram belittled and sexually harassed fem ale em ployees.
Lancasterteported K ram 'sbehavior to a m ale hum an tesokucesem ployeew ho oversaw the

Dundalk stote,and hetold herthatshewasexaggeradng and dism issed hercomplaintwithout

invesdgation.Lancastettesigned in 2009 and Catleneresigned in 2010.Asof2010,thetewete

no wom en in a posiéon aboveassistantm anagetattheD undalk W alm art.

      (5)Joycewilt
      PlaindffW iltworked ataW alm attin K eyseryW estV itginia from M ay 2,2002 undlshe

was tetvninated on June 9,2010.In 2003,tavo ofW ilt's male coworkers bragged about
receiving meritpayincreases.One ofthem said he had received a$.60 perhourraisewhile
W iltreceived only a $.20 perhottrincrease,despite having a betterwork performanceand

evaluadons.Anotherm ailcoworker,hired two yearsafterW ilt,bragged aboutmaldng$13.00

perhotzrwhen W iltwas making $10.00 perhout.A differentmale coworker said he was

making $16.00perhour.
      A ssistantm anagerM ike Cohen stated thatm ale and fem aleem ployeesunderstood that

m en were given raisesbecause m anagem entbelieved they were providing for their fam ilies

whilewom en provided only supplem entalincom e.In M ay2003,W ilttransferred from thedeli

depar% enttofloorcrew onthenkhtshift.SLxmonthsaftertransferring,sheaskedCohen
why sheneverreceived am eritpayincrease.Cohen said hew ould giveheram eritpayincrease

butneverdid so.Afterrequeséng am eritpay increase from a fem ale m anager,W iltreceived

an increaseof$.38perhour.
      From 2003 thtough 2010,W iltcom plained to assistantm anagersaboutthe differences

in pay,work hours,and overdm e opportunitiesbetween m en and wom en.In Spring 2010,

W iltcom plained aboutthe clisparitiesto store m anagerScottCorbin.Duting a staffm eedng
in the Spting of2010,Cotbin asked iftheassociateswould recom m end working atthe Keyser

W alm m .W iltresponded thatshewould onlyrecom m end workingatW ahnartto m en because

they gotpaid more for doing lesswork.OnJune 9,2010 W iltwaste= inated foraminor
tim e-clock infracdon.

       (6)DeniseHorton
       PlaintiffHonon worked ataW alm artin CharlesTow n,W estVitginiafrom Septem ber

16,1997 through January 27,2001.W hen she began working asa cashierin 1997 she was
makingapptoximately$7.25perhour.W hen sheleftin 2001shewasmaldng approximately

$7.75 perhout.Despite frequently being scoted asKfperfect''on heryearly evaluadons,she

received only a$.10 perhourpayincrease.Thecustomerservicem anagetlead told Horton
thatthe sm allraisewasallW alm artwaswilling to giveand thatotherfem alecustom erserdce

m anagers com plained aboutthe 1ow pay.H orton also discovered thatm ale em ployees who

pushed shopping catts made mote than she did by $.50 to $1.00 per holzr.Atleasttwice
H orton applied for prom oéons to m anagem ent posiéons, and had relevant fast food

restaurantm anagem entexperience,butm en were chosen for170th positions.

       (7)Beatrice Quirk
       PlainéffQuitkworked ataW almartin South Boston,Virginia ftom thebeginningof
1994 through the end of19949ataW alm artin Fredericksburg,Virgirtia from approxim ately

1995 through 1997;ata W alm artin W areham ,M assachusettsfotthree m onthsin 1997;and

ata W alm artin Fredericksbm g,Virginia from 1997 to 2000.H erdtlesincluded associate in

housewares,casllier,custom erserdceassociate,and photo 1ab associateand technician.




                                          16
      ln tatly 2000,while working atthe Ftedericksburg W alm art,Quirk applied forthe
posidon ofphoto lab m anager.Atthattim e,shehad f'
                                                 iveyears'experiencewotlting atW alm att

and tltteeyeats'expetiencewotking asaphoto lab associate and technidan.The m ale distzic.
                                                                                        t

m anagerhired am an fortheposition who had two m onths'experiencew orking in thephoto

lab and wasnotem ployed by W ahnattatthe tim e he washited.A sm anagetofthephoto lab,

the m an m adq unwelcom e sexualadvancesto a fem aleem ployee and ultim ately cornered the

em ployee and hither.The fem ale em ployee reported itto them ale store m anager,who took

no action againstthe photo 1ab m anager,butflred the fem aleem ployee shortly thereafter.

       (8)Shawnalacobs
       PlaintiffJacobsworked ataW ahnartin Culpepet,Virginia for aboutthree months,
from FebruaryorMarch 2010 unélAprilorMay,2010.Jacobslearned thatamalecoworker,
J.R.qastnameunknown),wasmaldng$.60moreperhourthanlacobs,althoughhewashired
at W almart only two months before Jacobs and despite her having five ycars of retail
experiencebeforeworkingatW almart.lacobsalsolearned thatshewasmakinglessthan two
men who had the samejob and responsibilitiesthatshe did excepttheywerein general
merchandise.lacobsspoketo fourclifferentmanagersaboutthepaydisparitybutnothingwas
done and onem anagertold hershew asm aking whatshewassupposed to be m aking.

      Jacobsflled acomplaintwith theEEOC and thereafterbelieved shewasharassed for
fûing the com plaint.Afterbeing offwork fora m edicalcondidon,she returned to W alm art

and was supposed to be placed in a cashier position,butwastold thatno cashier positions

were available,although cashiers were hired after she w as returncd to an associate position.

Jacobsdecided to resign butbeforedoing so shetalked to afemaleco-m anager,who tzrged
hetto stay.Jacobstold herthatshewastired ofmen beingpaid motethan sheand theco-
m anagettold httthatslw Tfwasnotgoing to geta faiz chance''atW alm art. The co-m anager

toldhetthatthem enin m anagementmade$2,000to $4,000motethanwomen.
111.Causes ofAction

       A.D isparate T reatm ent

       Plainéffs allege thatW alm at'tviolated Title V11 by paying them less than sim ilarly-

qualihed or less-qualified m ale em ployees,and by prom oting them less quickly and less

frequently than sim ilarly-qualiûed orless-qualified m aleem ployees,restzlting in thelossofpast

and futatewages.

       B .D isparate Im pact

       Plainéffs further allege thatW alm art has m aintained a system for m aking decisions

aboutcompensaéon and prom otionsthathashad adisparateim pacton itsfem aleem ployees,

nnmely,itsfailureto req''ireorusejob-related criteriaformakingcompensation decisions.
They anege daat k/ahrax's nnanagenaent-eack pohcies, such as ihe absence of an open

applicaéon processand job postings,relocation andtravelrequirementsformanagement
posiéons,schedulingrequirem entswhich deny m anagersaconsistentschedule,and thefailure

to applyjob-related objecdvecriteriaindividuallyand collectively,havean adverseimpacton
w om en seeking prom odons.

       Plaindffsalso allegethatW alm arthasfailed to createorm aintain datathatwould allow

analysisofthe im pactofeach oftheindividualpoliciesand practices and thatW alm artdoes

not specify the weight that should be accorded to each of the requirem ents for pay and

prom odon.Plainéffsthen arguethatW alm art'scom pensaéon and prom oéon policiesarethus
notcapable of separation for analysis,m eaning thatthe entire decision-m aldng process for

com pensadon and ptom odon dedsionsm ay be analyzed as one em ploym entptactke,dting

42U.S.C.2000e-2$)(1)(B)(i).
      In addidon,plaindffsazege thatW alm art'scom pensation and prom oéon policiesare

notjob-telatedorconsistentwithbusinessnectssity.ln sum,plainéffsallegethatW almart's
com pensadon and prom odon pracéceshave denied them and otherfem ale em ployeesin the

stoteswhere they havew otked ptom odonalopportuniéesand compensaéon to which they

areendtled,which hasresultedin thelossofpastand futurewagesand otherjob benefts.
1V .M otion to D ism iss

       In its modon forpatdaldismissal,W almartassetts the following:(1)Horton'sand
Quirk's clnims must be dismissed as unfim ely;(2) Quirk fails to state a cbim for pay
disctiminadon; (3) Chapman, W ilt, and Jacobs fail to state a cbim for promodonal
disctiminaéon;(4)W iltfailed to exhaustadnlirlistraéveremedieswit.hrespectto herclnim of
promodonaldisctiminaéon;(5)Medeitos,Chapman,Eldridge,and Wiltfailed to exhaust
administtative temedieswith tespectto theirdisparate impactcluim;(6)each plaintifflacks
standing to assertoneormore(Iisparateimpactcbims;(7)plainéffs'pleaclingsfailto state a
disparateimpactchim;(8)itisimplausiblethatthepracticesplaindffscbim had adisparate
impact are incapable of being separated for analysis; and (9) claims based on policies
introduced in 2003 orlaterare precluded.
                                      AN ALYSIS

1.Rules12(b)(1)and 12(b)(6)
      W almartmovestodismisspursuanttoFed.R.Civ.P.12$)(1)and 129$(6).Tomove
fordismissalunderRule 12q$(1),a partymustallege thatthe courtlackssubjectmatter
jmisdiction.W hen adefendantarguesthataclaim failsto allege factsupon which subject
matterjurisdicéoncanbebased,al1thefactsallegedinthecomplaintareassumedtobetrue
and theplaindffisafforded the sam e proceduralptotection ashe would reccive undera Rule

12q$(6)consideraéon.Adamsv,Bain,697F.2d1213,1219(4thCir.1982).W henadefendant
allegesthatthejurisclicùonalallegationsinacomplaintarenotttnle,atrialcourtmaygobeyond
theallegationsofthecom plaintand hold an evidentiaryhearing to deternaineifthere are facts

to supportthejlltisdictionalallegations.Id.
      W ahnartchallenges the plaintiffs'standing to bring these clnim s and thusthiscourt's

jllrisdictionunderRule12q$(1).When thejurisdicdonalfactsareintertwined with thefacts
cenealtothemeritsofadispute,cout'tsgenerallyassumejutisdicdonandproceedtoaddress
themerits.Id.;Kernsv.United States,585 F.3d 187,193 (4th Cit.2009).A ttialcourtshould
dismissunderRule129$(1)onlywhenjurisdictionalallegationsarefffclearly ...irnmaterial,
made solely for the pupose of obtaining jurisdiction or where such a claim is wholly
unsubstanéaland frivolous.'''1d.(quoùng Bellv.Hood,327U.S.678,682 (1946)).
       W almart does not challenge the jurisdicéonal facts as untrue and therefore the
allegaéonsin thecom plaintare asstzm ed to betrue.Thecourtfindsthattheplaintiffs'assertion

ofjurisdiction isinextdcablyded to theitallegationsthatthcirrightshavebeenviolated under



                                              20
TitleVII.Accordingly,thecourtwillnotdismisstheirclaimsunderRule129$41),butwill
proceedtoanalyzetheircbimsunderRule12q$(6).
      TosurviveamoéontodisnaissunderFed.R.Civ.P.129$(6),acomplaintmustcontain
suffkientfactualallegaéons,which,ifaccepted astrue,fffstateacbim to reliefthatisplausible

onitsface.'''Ashctoftv.lbal,556U.S.662,678(2009)(quotingBellAtl.Co .v.Twombl,
550 U.S.544,557 (2007)).Undettheplausibilitystandatd,acompldntmustcontain <fmote
than labelsand conclusions''or afffotvntllaicrecitaéon ofthe elem entsofa cause ofaction.''

Twombl,550U.S.at555.Thisplausibilitystandardrequiresaplainùffto demonstratemore
than <<a sheerpossibility thatadefendanthasacted unlawfully.''Iqbal,556 U .S.at678.

      W hen tnzling on am oéon to dism iss,the courtacceptsffthewell-pled allegadonsofthe

complnintastrtze''and <fconstruegsjthe factsand reasonableinfercncesderived therefrom in
thelkhtmostfavorabletotheplainéff.''Ibarrav.UnitedStates,120F.3d472,474(4th Cir.
1997).W hilethecourtmustacceptastruea1lwell-pledfactualallegadons,thesameisnottrue
forlegalconclusions.ffThreadbarerecitalsofthe elem entsofa cause ofacùon,supported by

mereconclusorystatements,do notsuffce.''Lqbg-l,556U.S.at678.A courtneed notaccept
asttnle ffflegalconclusions,elem entsofacause ofacdon,...bare assertionsdevoid offlltther

factualenhancem ent,...unw arranted inferences,urlreasonable conclusions,or argum ents.'''

Richatdsonv.Sha iro,751F.App'x346,348(4thCit.2018)(quodng NemetChevrolet,Ltd.
v.Consllmeraffairs.com,Inc.y591 F.3d 250,255 (4th Cir.2009))(intetnalquotation marks
omitted).Thus,a complaintmustpresent sufficientnonconclusory factualallegadons to
supportareasonable inference thattheplaintiffisendtled to reliefand the defendantisliable

fortheunlaw fulactoroH ssion alleged.See e.g.,Francisv.Giacom elli,588 F.3d 186,196-197
(4th Cir.2009)(affitmingdismissalofclnim thatsimplystatedalegalconclusionwith no facts
supporéngtheallegaéon);Kin v.Rubenstein,825F.3d206,214 (4th Cir.2016)(<<Barelegal
conclusionsfarenotendtled totheassumpéon oftruth'and ateinsufficientto stateaclslim.'')
(quodngLqbg-l,556U.S.at679).
II.TitleV1I

          UndetTitle V11,itisunlaw fulforan em ployerto fffailorrefuseto hire orto discharge

any individual, or otherwise discrim inate against any individual with respect to his

com pensadon,term s,conditions,or privilegesofemploym ent,because ofsuch individual's

.. .
       sex.''42 U.S.C.j2000e-2(a)(1).TitleVIIprohibits130th ffovertdiscriminaùony''known as
Tfdisparate treatm entdisctim inadony''and ç<practices thatare faitin fot'm ,butdiscHm inatory

in operaéon,''known as Kfdisparateim pactdiscrim inaéon.''Barnettv.Technolo         Int'l Inc.,

1F.Supp.2d 572,576 (E.D.Va.1998)(internalquotaùon marksomitted)(quodng Gri sv.
DukePowerCo.,401U.S.424,431 (1971)).
          A Title VII plainéff alleging a dispatate treatm ent pay dispadty clnim m ust allege

intenéonalcliscrim ination and m ay do so using directorcircum stantialevidence.S encerv.

Vir 'niaStateUniversi ,919F.3d 199,207(4th Cir.2019).Inthealternative,shemayusethe
burden sllifting fram ework set out in M cD onnell D ou las Co . v. G reen, 411 U.S.

792(1973).3




3A pri
     mafaciepayclispat'
                      itycaseunderMcDonnellDouglasrequiresapbindfftoestablish (1)thatsheisa
member of a protected class;(2) she was performing her job in a sadsfactoc manner;(3) an adverse
employmentacdonoccurredaand(4)thecircumstancessuggestanunlawfullydiscriminatorymodve.S encer,
919F.3dat207(citingM cDonnellDou las,411U.S.at802).
      ffrllheplaindffisnotrequiredtomakeoutaprimafaciecaseorsadsfyanyheightened
pleacling requirem ent at the m otion to dism iss stage.'' Robinson v. Procter & G am ble

Manufacturin Com an ,No.1:18CV133,2019 WL 1005504,*2 (M .D.N.C.2019)(ciéng
Swierkiewiczv.SoremaN.A.,534U.S.506,511(2002)and Mccle -Evansv.Md.De 'tof
Trans .StateH.ihwa Aclmin.,780 F.3d 582,584-85 (4th Cir.2015)).Buttheplainéffmust
plead facts thatallow to the courtto reasonably infer each elem entofthe ptim a facie case,

including that she was treated lessfavorably than sim ilarly-situated em ployees outside the

protectedclass.1d.(ciéngMccle -Evans,780F.3dat585).Whereaptimafaciecaseofwage
disctim inadon isbased on com parators,the plainéffm ustshow thatsheispaid lessthan m en

in similarjobs.Spencer,919 F.3d at207 (ciéngBdnlde -obuv.Hu hesTrainin Inc.,36
F.3d336,343(4thCit.1994)).
       A.EE O C Charge

       Title V1I gives irlidal enforcem ent action to the EEO C.            person alleging

disctim inadon m ustflrstflle an administrativechargewith the EEO C within a cettain tim e of

theallegedunlawfulact.Chackov.PamxentInst.,429F.3d 505,508(4th Cir.2005)(ciéng42
U.S.C.j2000e-5(e)(1)).A chargeissufficientwhenitcontainsawritten statementsufficiently
preciseto identifythepao esand to describegenerally theacéon orpracdcesaboutwltich the

cbimantcomplains.29 C.F.R.j 1601.124$.After the chargehasbeen flled,the EEOC
inveségatesthe allegationsand providesnotice ofthechatgesto theem ployezvritllin ten days.

42U.S.C.j2000e-5(b).lftheEEOC findsreasonablecausetobelievetheallegationsaretrue,
it tries to elim inate the unlawfulem ploym entpracéce by inform alm ethods of conference,

conciliadon,andpersuasion.lda.TheEEOC alsom ay flleacivilacdon againstanyrespondent
wltich isnota governm entagency,oritm ay refetthe m attet to the Attorney G eneralifthe

respondentisagovernm entagency.Ifthe EEO C declinesto flle acivilacéon,the clnim antis

informed and hasninety daysto bringhisorherown civilacéon.42U.S.C.j2000e-5(f)(1).
Thus,flling the adm inistradve charge servesm uléple purposes ofnodce to the em ployer of

the alleged discrim inaéon and initiaéng agency-m onitored settlem entor a civilacéon by the

agency.Chacko,429 F.3d at510.

       The adm inistrative fram ew ork also plays a substantialrole in focusing the form al

liégaùon thatm ay com e afterwatd.Chacko,429 F.3d at509.fflffthe cbim sraised underTitle

Vl1exceed the scope ofthe EEO C charge and any charges thatwould natarally have arisen

from an itw eségadon thereof,theyareprocedurallybarred.'''J.dz.(quodng Denrtisv.County
ofFairfax,55F.3d 151,156 (4th Cir.1995)).<fgA1plaintifffailsto exhausthisadministraéve
rem edies where ...lzis adm inistradve chargesreference different tim e fram es,actors,and

disctim inatoryconductthan the centralfactazalallegaéonsin hisform alsuit.''Id.at506.

       However,ffgtlhe exhausdon requitementshould notbecome a tdpMdre for hapless
plninéffs.''Sydnorv.Fairfax County,Va.,681 F.3d 591,594 (4th Cir.2012).And,because
docum ents flled by an em ployee with the EEO C should be construed,within the rules of

pe= issible intem retation, to protect an em ployee's rights ind stataztory rem edies, TKçan

aclm irlisttaéve chatge of disctim ination does not strictly lim it a Title V II suit wllich m ay

follow.'''Id.(cidngMilesv.Dell.Inc.,429F.3d480,491(4thCir.2005)).Nevertheless,fTfgolnly
thosediscrim inaéon clnim sstated in theinitialcharge,thosereasonably related to theoriginal

complaint,and thosedevelopedbyreasonableinvestkationoftheoriginalcomplaintmay be



                                              24
maintnined in asubsequentTitleVIIlawsuit.'''Chacko,429F.3d at506 (quoéng Evansv.
Techs.A licadonsand Serv.Co.,80F.3d 954,963(4th Cir.1996)).
       B.Tim elinessofH orton and Quirk EEOC Charges

       InAmer.Pi e& Const.Co.v.Utah,414U.S.538,554 (1974),theSupremeCourtheld
thatffthe com m encem entofa classaction suspendstheapplicable statuteofIim itationsasto

allassetted m em bersoftheclasswho w ould have been pardeshad the slzitbeen perm itted to

conénueasaclassacéon.''HortonandQuitkarguethatasmembersoftheoriginalclass,their
deadlines for flling charges with the EEO C were tolled while the certificaéon was pending

and that after the class was deceréfied,the tolling period was extended to M ay 25,2012.

Because they flled theirEEO C chargeson M ay 8,2012 and M ay 22,2012,respectively,they

argue thatthei.
              rchargeswere tim ely fzed.

       W alm artassertsthatalthoughHorton andQuirkclaim thattheywerepartoftheDukes
liégadonpriortoJune20,2011,theyactuallyweredismissed from thelawsuiton October20,
2010,m aking theirEEO C complaints flled in M ay 2012 untim ely.W alm m citesD ukes,564

U .S.at348 n.4,in support.In the note,the Suprem e Cotzrtcom m ented on an earlier acéon

by the N inth CircuitCout.tofAppeals and observed thatthe CourtofAppealshad trim m ed

theRule 23q$(2)classby accepéngW almart'sargumentin partthatsinceclassmembers
whom itno longeremployed had no standing to seek injuncdveordeclaratoryrelief,asto
them m onetary clnim s mustpredom inate.4The CourtofAppeals then excluded from the


4O neissueconsideredbyallthecourtsin theD ukeslitigationwaswhethercerdfication oftheclassofW llmart
em ployeeswasproperunderRule 23 ofthe FederalRulesofCivilProcedure.The 1.5 million m em bersofthe
class,allfemalecurrentorformeremployeesofW ahnartasofthedateofthefllingofthelawsuit,lune8,2001,
soughtitjunctive and declaratory relief,punidve damages,and backpay,butdid notseek compensatory
damages.D ukes,564 U.S.at 345.At issue was whether m onetary dam ages sought by the plaindff class
predominatedovertheinjuncdveanddeclaratoryrelief.Dukesv.W al-M artStores.Inc.,603F.3d571,623(9th
                                               25
certified classfffthose putaéve classm em berswho wereno longerW al-M at'tem ployeesatthe

timePlaindffs'com laintwasf11ed.'''Id.(ciéng Dukes,603 F.3d at623)(emphasisin Cottrt
ofAppealsopinion).
       ThecategoryincludedHorton and Quirkbecausetheiremploymentendedpriortothe
tim ethe casewasfzed.TheN inth Circuitindicated thaton rem and the districtcourtcould,in

itsdiscreéon,ceréfya separateRule23$)(3)classoffotmeremployeesforback payand
punidvedamages.W almat'tcontendsthatbecauseQuirkandHortonendedtheirem ployment
with W alm artprior to the flling of the originallawsuit,their clnim sw ere dism issed by the

N inth Circuitdecision.

       H owever,the only CircuitCourt to address thisissue dete= ined thatthe cbim s of

em ployeeswho stopped working forW alm artprior to the flling ofthe originallaw suitwere

not(Iismissed by the N inth Circuitdecision.In O dlev.W al-M artStores,Inc.,747 F.3d 315

(5th Cir.2014),theFifth CircuitCourtofAppealsheld thatasto membersofthe putadve
Rule239$(3)classofformerW almm employees,theNinthCircuit'sdecisionwasnotafffinal
adverse determ inadony''and thustolling did notcease asto them when the m andate issued.

11=.at323(cidngAmedcan PieandTa lorv.United ParcclServ.Inc.,554F.3d 510(5thCir.
2008)).Thecourtnoted thatOdle,who had stopped worldng forW almartpriorto theflling
oftheorigm
         ' allawsllit,wasneveram em berofadeceréfied orvacated class,disénguishing her

sitazadon from thatofclass m em bersin Salazar Calderon v.Presidio Valle Farm ers Ass'n,



Cir.2010)).TheNinthCircuitnotedthatformeremployeeswhowerenotworkingatthetimethelawsuitwas
flled did nothavestandingto seekinjuncti
                                       veordeclaratoryrelief.Forthatgroup ofplaindffs,itwasKu fficult
to saythatm onetaryreliefdoesnotpredominatewith respectto cbim sbyplaindffswho lack standing to scek
itjuncdveordeclaratoryrelief.''Dukes,603F.3dat623.
863F.2d384(5thCir.1989)(percuriam),andHallv.VariableAnnuityLiveIns.Co.,727F.3d
372 (5th Cir.2013).Thecotzrtexplained:
      Although the N inth Circuit held that form er em ployees could not proceed
      underRule 239$(2),itrequired the Californiadisttictcourtto make aRule
      239$(3)determinaéononremand,andthereforetheNinthCircuit'sjudgment
      wasinterlocutory asto the form erem ployees.A ftertheN inth Circtzitissued its
      mandate,OdlewasamemberofaputadveRule23($(3)classwithapending
      requestforcertificaéon.

O dle,747 F.3d at323 n.44.

      W alm art does not dispute that O dle held that em ployees who term inated their

em ploym entpriorto thecom m encem entofthelawsuitwereenétled to tolling ofthe statute

oflim itaéons,butargues that the Fifth Circuit did nothave the benefit of the Suprem e

Court'sopinion in China A ritech Inc.v.Resh,138 S.Ct.1800 (2018).However,Cllina
Agritech doesnotunderminethereasoningin Odlewith respectto Horton and Quirk.
      In ChinaA ritech,theSuprem e Courtflrstnoted the holding in Am erican Pipe:

       rllhedmelyfllingofaclassaction tollstheapplicablestatm eoflimitaéonsfor
      allpersonsencom passed by the classcom plaint.W here class-acdon status has
      been denied,the Courtfurtherruled,m em bersofthe failed classcould tim ely
      intervene asindividualplainéffs in the still-pending action,shorn ofits class
      charactedstics.

China Agritech,138 S.Ct.at1804 (citing Amer.Pipe,414 U.S.at544).The Court then
examinedthequestion ofwhether,upon denialofclasscertification andinstead ofjoining an
exiséng suitorprom ptly flling an individualacéon,aputative classm em bercould com m ence

aclassaction anew,beyond thetime allowed bytheapplicable statute oflim itations.1daThe

Suprem e Courtconcluded thatthe statute oflirnitadons for filing a subsequentclassacdon

w asnottolled by Am erican Pipe.
      The Suprem e Cotzrtexplained thatAm erican Pipe tolled the statute oflim itaéons for

individualclassm em bersand potendalclassm em bersbecause a contrary rtzlew ould deprive

Rule 23 class actbns the m ain purpose ofthe nzle---effkiency and economy of liégation.

Individualliégants would feelcom pelled to flle their own law suits to preserve their cbim s

while classcezdfication wasunderconsideration and the stam te oflim itaéonswasnmrzing.If

the statazteoflimitationsistolled,individuallitkantswillpursueclnimsonlyifceréikadon is
denied.Id.at1806-07.

       How ever,tolling thelim itaéonsperiod fora possible subsequentclassacéon w hile an

inidal class ceréfication acdon was pencling would not serve the sam e purpose. ffl'
                                                                                   he

çefficiency and econom y oflidgation'thatsupporttolling ofindividualcbim s,Am etican Pi e,

414 U.S.at553,94S.Ct.756,do notsuppoztm aintenanceofuntim ely successive classacùons;

any addiéonalclassftlingsshould be m adeearly on,soon afterthe com m encem entofthe fltst

acdon seekingclassceréfkation.''ChinaA titech,138S.Ct.at1806 (emphasisin original).
       ln thiscase,Horton and Quirk did notfllean addidonalclassacéon.Rather,they flled
theirsubsequentacdon asindividualplaintiffs.Accordingly,the reasoning and conclusion in

O dle are applicable to theircitcum stances and ChinaA ritech does notaffectthatoutcom e.

Therefore,thecouêtfindsthattheirclnim saze fim ely.

       C.Quirk'sClaim forPay Discrim ination
       W almartalso cbimsthatQuitk did notstatea cbim forpay discriminadon,because
she alleged only that during her tenure at W alm art, m en earned m ore than sim ilarly

experienced and tenuredwom en and earned raisesm oreeasilyand frequently than did wom en.

Quirkdidnotpointto anysimilarly situatedm anwho earnedm orethan shedid.

                                            28
       Quirk respondsthatunderSwierkiewicz,534 U.S.506,she doesnotneed to plead a
pHm a faciecaseofdiscrim ination,aslong assheprovided a shortand plain statem entofthe

cbim showing sheisendtled to relief.Q'litkiscorrectthatSwietldewiczheld thataplainéff
in an em ploym entdiscrim inaéon case need notplead specifk factsestablishing aprim a facie

caseofdiscHm inaéon.H owever,aplainéffstillm ustplead sufficientfactsto give adefendant

fairnoéce ofthe basisforthe clnim .1d.at508,514.

       UndetlqbalandTwombl,aplaintiffmustmakeashowing,ratherthanjustablanket
asseréon,ofenétlem entto reliefand theshowing m ustconsistofenough factsto stateacbim

forreliefthatisplausible on its face.Twombl ,550 U.S.at556 n.3 and 570.In M cclea -

Evans,780 F.3d at585,the Fourth Citcuit found thata plaindff failed to state a clnim for

discrim inaéon based on race and genderw hen she alleged thatthe defendantdid nothire her

becauseofthedecisionm akers'biasagainstAfrican-Am erican wom en.Shecbim ed thatdttring

the cotzrse ofthe interview and based upon the em ployer'shiring ilistory,the hiting officials

predeterm ined to selectW llite candidates.H owever,the plaindffalleged no factsregarding

whathappened duringthecourseoftheinterview to supportthealleged conclusion.Thecourt

found thatthe pbintifpsfdfnaked'''allegationswere a<ffform ulaicrecitaéon'''ofthe necessary

elem entsand no m ore than conclusions,which were insufficientto state a clnim .Id.at585-

586 (quotingLqbgl,556U.S.at678-679 andTwombl,550U.S.at555,557).
       In thiscase,Quirkalleged generally thatm en earned m orethan similarlyexperienced
and tenured wom en and earned raisesm oreeasily and ftequentlythan did wom en.Shedid not

allegeany factsto supportherallegaéons,such asherrateofpaycom pared to m en atW alm art,

and she did notnam e ordescribe any sim ilarly situated m en who earned m ore than she did.
H erbare allegaéons are too conclusory to state a clnim under Iqbaland Twom bl .Forthis

reason,Quitk'scomplaintbased on pay discriminaéonisD ISM ISSED.
        D .Prom otionalD iscrim ination

        WalmartassertsthatChapman,W ilt,andlacobsfailedto stateacbim forpromoéonal
discrim inaùon and the plainéffs concede that that this asseY on is trtze. AccorHingly,

com plaints of prom odonal discrimination          brought by Chapman,W ilt, and Jacobs ate
D ISM ISSED .S

        E .D isparate Im pactClaim s

        Som e facially neutralem ploym entpracticesm ay violateTitle VII,even in the absence

ofdisctim inatoryintent,when they haveadisparateim pacton otherwisequalihed individuals.

W atson v.FortW orth Bank and Trust,487 U.S.977,988 (1988)(pluralityopinionl.6W bile
dispacate têeatm ent CIZm S focuson an em ployer's disctim inatory intent,disparate im pact

cbimsfocuson employmentpracticesthatproduce disctiminatory results.Jonesv.Virgitlia
Po1techniclnsdtuteand StateUniversi ,No.7:17-cv-531,2018WL 4604563,*6 (W .D.Va.
2018)(ciéng Ca enterv.Va.De 'tofTrans .,No.5:06CV0035,2006 W L 3314436,at*3
(W .D .Va.2006)and lnt'lBroth.OfTeam stersv.United States,431 U.S.324,335 n.15
(1977:.<<Thepolicy orpractice contemplated bydisparateimpactdoctrineconsistsofmoêe



5 W ahnartalso argues that W ilt clid not exhaust her administrative rem edies with regard to her clnim of
prom odonal(Iiscriminadon.Because the cbim isdism issed,the exhausdon argtzm entas to tllis cbim isnot
addressed.
6Seealso42U.S.C.j2000e-2$)(1)(A);
An unlawfulemploymentpracdcebased on disparateimpactisestablished underthissubchapteronlyif-
(i)a compbining partydemonstatesthatarespondentusesaparticularemploymentpracticethatcausesa
disparate impact on the basis of race,color,religion,scx,or nadonaloripn
                                                                       ' and the respondent fails to
demonstratethatthechallengedpracticeisjob relatedforthepositionin questbnandconsistentwithbusiness
necessity....
than the m ere occurrence ofisolated or accidentalor sporadic discrim inatory acts,having

referenceinsteadto an employer'sstandard operaéng proceduregj thetegularratherthanthe
unusualpractice.''W rihtv.NationalArchivesand RecordsSerdce,609 F.2d 702,712 (4th
Cir.1979)(internalcitadonsand quotadonsolnitted).
      <<To establish a prim a facie case ofi sparate im pactdiscrim inadon underTitle Vll,a

plaindff m ust show that the facially neutral em ploym ent pracéce had a significantly

disctim inatory im pact.''Anderson v.W estin house Savannah m ver Co.,406 F.3d 248,265

(4th Cir.2005).A plainéffdffmustbegin byidendfying the specificemploymentpracécethat
ischallenged.'''Dukes,564 U.S.at357 (quoùngW atson,487 U.S.at994).ffltisnotenough
to sim ply allege thatthere isa disparate im pacton workers,orpointto ageneralized policy

thatleads to such an impact.''Smith v.City ofIackson,Miss.,544 U.S.228,241 (2005).
lnstead,the em ployee m ustisolate and identify the specific em ploym entpracéces that ate

allegedly responsible for the disctiminaéon.Id.Then,f<gajplaindffmustallege either the
existence offnum ericalot stadsticalevidence dem onstradng disparate im pact'or fsufhcient

factualdetailofa seriesofdiscrete episodesofthe contested em ploym entpracticein otderto

raiseaplausibleinferencethatFheemploymentpracdcelhasadisctiminatoryimpacton Fhe
protected groupl.'''Jones,2018W L 4604563at*6 (quodngM cco v.Canterb ,No.3:10-
0368,2010WL 5343298,at*5(S.D.W .Va.Dec.20,2010)).
       ln appropriate cases,K'giving discretion to lower-levelsupervisors can be the basisof

TitleVIIliability undera disparate-im pacttheory- since <an em ployer'sundisciplined system

ofsubjecévedecisionmaking (can havejprecisely the sameeffectsasa system pervaded by
impermissibleintendonaldisctiminaéon.'''Dukes,565U.Sat355 (ciéngW atson,487 U.S.at
990-91).However,aplainéffmustshow thatthechallengedpolicyisthecauseofthealleged
clispatity.W allsv.City ofPetersburg,895F.2d 188,191 (4th Cir.1990)(ciéng W atson,487
U.S.at994).
      W alm m bringsfoutchallengesto plainéffs'clnim sofdisparate im pactdiscrim inaéon:

(i)failuretoexhaustadministradveremedies;@ lackofstandingtobringadisparateimpact
cllim;tiiil foillzre to statea clnim fordispatate impact(Iiscriminaéon;and (iv)failure to
separately analyze the im pactofvarious policies and pracéceswith regard to theirdispatate

im pactclnim s.As discussed above,the courtdoesnotaddtess the standing argum entunder

Rule129$(1)becauseitfindsthatthefactsunderlyingtheasserdonofstandingareintertwined
with thefactson them erits.Thus,thecourtassumesthatithasjlltisdicdon andanalyzesthe
clnimsusingtheRule124$46)standatd.Also,becausethecourtfindsthatplaindffshavefailed
to state aclnim fordisparate im pactdiscrim ination,itdoesnotanalyze the parées'argum ents

on exhauséon orwhetherW alm art'spoliciesand practicescan be analyzed separately oronly

asasingle em ploym entpolicy.

      1.Com pensation Claim s

      W ith regard to holzrly em ployees, plainéffs aSSCA generally that W alm art Set

com pensadon forstore-based em ployeesusing acom m on setofguidelinest<wllich W alm art's

m anagershaveapplied consistentlythroughoutthestoreswhere Plaindffshaveworked.''ECF

No.1 at!(37.Storemanagershad theinitialresponsibility ofsetdng payratesforindividual
employeeswithin the guidelines,subjectto constraintsby thedistrictmanagerand tegional
vicepresident.I.
               i at540.Al1hourlypayexcepdonswereautomadcallypresentedtothedisttict
m anagerforapproval.The regionalpersonnelm anagerfKw asalso inform ed ofallhourly pay
excepdons and w as required to ensure that hourly com pensation w as consistent am ong

employeesin theRegion.''Id.at!42.
      Fot naanagenaent pay,plaindffs also assert generally that W alm art issued written

gidehnes goveri ng naanagenaent conapensaéon and the gm'dehnes applied consistently

O oughoutRegion 13.Lt.
                     tsat! 54.Becausemostofthemanagementpayzateswerebased on
priorpay rates,plaindffs assettthatthe resultwas thatfem ale m anagersreceived low erpay

than m ale m anagers because theit starting pay rates were lower than those of the m ale

em ployees. Excepdons to m anagetialpay rates were approved by the regionalpersonnel

m anagel'.

      The crux ofpbinéffs'com plaintisthatnotw ithstanding the oversightby disttictand

regionalm anagers,Kfin storeswherePlaintiffshaveworked,m anagerswerenotrequited to use

job-related criteria,such asjob performanceorexperience,in setting,adjuséng,orapproving
compensaùon forindividualemployees.''Id.at! 45.Assuming thislack ofreliance on job-
related cdteriaisthe basis forplninéffs'disparateimpactclgim ,they stillm ustshow thatthe

policy orpracdceresulted in wom en being paid lessthan m en,eitherby stadsécalevidenceor

descdbing a series of discrete episodes ofthe contested em ploym entpracéce.See W atson,

487U.S.at990(<<1tistrtze,tobesure,thatanemployer'spolicyofleavingprom odon decisions
to the unchecked disctedon oflower levelsupervisors should itself raise no inference of

discriminatoryconduct.'')
       Plainéffsin tlziscase have notpled facts thatwould allow thiscotzrtto reach such a

conclusion.First,they havenotasserted the existence ofstatisùcalevidcnce to back up their

cbim s.Second,in describing their individualclnim s,they set forth their rates of pay and
com pare them to pay form en they assertare sim ilarly sim ated.Plainéffsattem ptto de their

paydisparitiestothefactthatmanagerswerenotrequiredto usejob-relatedcriteriain making
theirdecisions,butW alm m setpayrangesfordiffetentclassesand depnrrm ents,andin doing

so presumably tookinto consideraéon job relatedcriteria.In anyevent,the factthatpaywas
setbyW almartfordifferentjobsand thatexcepéonsto thepayrangeswerereviewed by
m anagers m eans thatW alm artdid notallow m anagers to exercise unfettered discredon in

setdng pay foreitherhourly orsalatied employees.

      M oreover,in plaindffs'individualclnim s,they attribute theirlow erpay to m anagers'

attitudes and stereotypes aboutwom en.IfW alm arthad com pensation form ulas for holzrly

and m anagerialem ployeesdesigned to m ake com pensation fair,butm anagerseitherignored

thepoliciesordeviated from them to pay m en m orethan wom en,itisnottheneutralpolicies

thatareto blam e.Rather,them anagershaveignored thepoliciesand treated fem aleem ployees

differently from m ale em ployees and thus, plaindffs have stated a clnim for disparate

treatm ent,ratherthan clisparateim pact,with regard to com pensadon.

       Accordingly, plainéffs' disparate im pact claim s based on thel azegaéons of pay

dispariùesare D ISM ISSED .

       2.Prom otion Claim s

       W alm artarguesthatnoneofthe plaindffshavealleged factssufficientto state a clnim

undera disparateim pacttheory ofprom otion because no plaintiffpled factsto suggestanyof

the pohcies described in the com plaint disproportionately affect wom en with tespect to

prom oéonalopporm nities.Plaintiffsassertgenerally thatprior to 2003 there wasno form al

applicaiion process for either supportm anagers or the M IT program atW alm art,130th of
w hich were considered stepson the path to ltigher-levelm anagem entposiùons,and thatthe

m ostlym ale storem anageêsexercised agreatdealofdiscreéonin theirselecdon ofcandidates.

Theyfartherallegethateven afterW alm artbegan to useam ore standardized selection process

form anagem entand M IT posiéons,storem anagersrouénely circumvented theproceduresin

order to prom ote their pre-selected candidates.Also,plaindffs cbim that the criteria for

promoéon arenotmadeavailableto them and managersdo notusevalid,job-related criteria
in m aking selecéonsforprom odon.

      Asin thepay disparitycbim s,thegravam en ofplainéffs'clnim sisthatW alm artallowed

m anagers to have too much discretion in m aking prom odon decisions.Assuming plaindffs

have idenéhed a neutzalpolicy thatthey believe resulted in discrim ination,they m usteither

allege the existence ofntzm ericalorstadsticalevidence dem onsttaùng a disparate im pact,or

describe a series of discrete episodes of the contested em ploym entpracéce that raise a

plausibleinference thatthe prom otion pohcieshave adisctim inatoryim pacton wom en.

      Plninéffs have provided no statistical evidence and their individual allegadons

unde= ine their clisparate impactclnim s.For exam ple,plainéffM edeiros held t'wo suppott

m anagem entposiéons,despitethelackofform alapplication processand criteria forselecéon.

Chapm an worked asa depar% entm anager,generalm erchandisem anager,and delim anager.

Eldtidgeworked asa departm entm anagerand zonem erchandisem anager.Lancasterworked

as an assistant m anager atthtee differentW ahnartstores.A lthough Lancaster alleges thatthe

store m anager at one W alm artstore told her thatwom en did not belong in m anagem ent

posiéons,she did notallege thatwasdenied a m anagem entposiéon.
      Tobesute,Horton,Quirk,andEldridgeapplied form anagementpositionsforwhich
they were notchosen,and M edeiroswas notinvited to parécipate in the M IT program .But

in the contextoftheiroverallallegadons,they have notdescribed a seriesofeventssufikient

to give rise to a plausible inference that the factthatm anagers have discredon in m aking

prom oéons has had a disctim inatory im pact on wom en.See W ri ht,609 F.2d at712-713

(findingplaindfffailed tomakeoutaclnim disparateimpactdisctiminationwhen thenumber
ofaffected personswassm alland som e m em bers ofthe group were notnegadvely affected

by the neutralpolicy).lfanything,plainéffshavedescribed factsconsistentwith adisparate
treatm enttheoryofdiscrim ination.Forthesereasons,plainéffs'causesofacéon fordisparate

im pactdiscrim inadon areD ISM ISSE D .

      3.Claim s Based on PoliciesIntroduced in 2003 orLater

      W almartcontendsthatChapman,Lancaster,Wilt,andJacobsdid notHmely flle an
EEO C chargecovedngpoliciesim plem entedin 2003 andlater.H owever,W ahnart'sargum ent

addresses policies that were enacted after 2003,rather than inclividual acéons taken by

m anagem entor supervisors.The court intem rets the argum ent to apply only to plaindffs'

disparate im pact cbim s and not to their disparate trea% ent clnim s.Because the disparate

im pactclnim saredism issed,the courtdoesnotreach the tim elinessargum ent.

      W alm at'
              talso asserts thatthe allegaéonsin plzntiffs'lawsuitgo beyond the scope of

theirchargesbecausetheydid notaddressthe2003jobposéngsystem,2004payrestructadng,
2005 new hire credits,2006 pay cap,and the 2007 changesto theptom odonalsystem .Again,

because thisargum entpertainsto plainéffs'disparateim pactclnim s,the cout'tdoesnotfind it

necessary to addressit.
                                  CO N CLU SIO N

       Based on the foregoing,the courtG RAN TS in pattand D EN IE S in partW ahnart's

m oéon to clism iss,ECF N o.9.

(1)Horton'sand Quirk'sclnimsarenotùme-barred;
(2)Quitk's chim forpaydisctiminaùon isDISM ISSED forfailureto stateaclcim;
(3)Chapman's,W ilt's,andlacobs'sfailure-to-promoteclnimsareDISM ISSED forfailureto
state aclnirn;

(4)AIIplainéffs'clnimsfor(Iisparateimpactdisctimination are DISM ISSED forfailure to
state a cbim .

       Plainéffs'disparatetrea% entchimsm aygo forward,with the excepdon ofQuitk's
clnim for pay disctiminaùon and Chapman's,W ilt'sand Jacobs's claims for promotion
disctim ination

       An appropriate orderwillbe entered.

       ltisso O RD ERED .


                                       Entered: 0 /--7Z -* YZ b
                                 Gf'/xï V /. &-'Z-'
                                       Nfic e F.Urbanski
                                       ChiefUnited StatesDistdctludge
